EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffrey Kuo (Reg. # 73,071) on 3/22/2022

The application has been amended as follows: 

a. Claim 1, lines 9-12 are amended from 
“and including an insert partially encapsulated within the first hole, wherein the insert is made from an insert material that has a density greater than a body material of the elongated body; the second hole” to 
--“and including an insert partially encapsulated within the first hole, wherein the insert is a sphere; the second hole—

b. Claim 9 is amended from “wherein the body material of the elongated body” to
-- wherein a body material of the elongated body--.

c. Claim 11 is cancelled



e. Claim 14 is new.  
--14. (New) The razor according to claim 1, wherein the insert is made from an insert material that has a density greater than a body material of the elongated body.--.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/LAURA M LEE/Primary Examiner, Art Unit 3724